Citation Nr: 1605245	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a neck disability.  

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Illinois Air National Guard from February 1981 to July 1981, and had additional National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office.  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the appellant's record.  In July 2015, the case was remanded for additional development.  


FINDINGS OF FACT

1. A neck injury during active military service (on Federalized National Guard active duty) is not shown; the appellant's current neck disability is not shown to have been incurred or aggravated in line of duty during a qualifying period of service.  

2. A low back injury during active military service (on Federalized National Guard active duty) is not shown, and the appellant's current low back disability is not shown to have been incurred or aggravated in line of duty during a qualifying period of service.  


CONCLUSIONS OF LAW

1. Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2008 and October 2015, VA notified the appellant of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claims and identified evidence that could be secured.  The appellant was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The appellant's service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured.  He was afforded VA examinations in May 2008 and November 2015, and a VA addendum opinion was obtained in March 2013.  The Board finds the examination reports and addendum adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that while a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Here, the Board finds there has been such compliance.  Although the AOJ did not make a formal finding of fact for the record regarding whether the alleged period of National Guard service on or about January 16, 1982, was federalized active duty service, the AOJ arranged for exhaustive development to verify whether that was the case.  As the records secured by the AOJ's development on remand clearly show that he was not ordered into federalized service (under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505) on January 16-17, 1982, another remand would serve no useful purpose.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
In other words, when a claim is based on a period of Reserve or National Guard service , it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24).  

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007).  Hence, for the appellant's service in the National Guard only periods of federalized service are qualifying service for the purpose of VA compensation benefits.  

The Board has reviewed the appellant's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The appellant's NGB Form 438 indicates that he served in the Illinois Air National Guard from November 1980 to October 1984, with no prior active federal service.  His DD Form 214 indicates that he served on ACDUTRA from February 2, 1981, to July 31, 1981.  An Air National Guard/US Air Force Reserve credit summary shows that the appellant was on paid inactive duty on January 17-18, 1981.  

A November 1999 summary of military service from the National Personnel Records Center indicates that the appellant's only period of active service in the U.S. Air Force was from February 2, 1981, to July 31, 1981.

On October 1980 service enlistment examination, the appellant's spine was normal.  

January 1982 STRs show a complaint of sharp pain to the right greater trochanter from a fall on the flight line the day before.  It was noted that the appellant was transferred to Great Lakes for X-rays and treatment.  

In his January 2008 claim, the appellant stated that his neck and back disabilities began on January 16, 1982, when he was injured in a fall during inclement weather on a drill weekend.  He asserts that he has had neck and back problems ever since.  

Private treatment records from Northwest Community Healthcare, Midwest Medical Center, Lutheran General Hospital, and Dr. T.R., do not show reports of neck or back injuries during the appellant's period of ACDUTRA from February 1981 to July 1981.  

A February 2008 response from the service department indicates that the appellant had no other active duty other than for training purposes.  

On May 2008 VA examination, the appellant reported that he has had persistent neck and back problems after sustaining a fall from a tall service truck, landing on his buttocks and striking his head on the step of the truck.  A March 2013 addendum opinion indicates that the appellant's thoracolumbar and cervical strains are not likely related to the fall injury on January 17, 1982.  

In an April 2014 VA Form 9, the appellant stated that he hurt his neck and back on January 17, 1982, when he fell out of the cab of a rig onto his bottom, smacking his neck on a metal step.  He has had progressively worsening neck and back problems since.  

At the April 2015 hearing, the appellant testified that his claims arise from an injury he sustained on a weekend drill in January 1982 during his service in the Illinois Air National Guard.  He denied that he was on federalized service when he was injured.  

On November 2015 VA examination, the appellant reported that he has had persistent neck and back problems since a fall he sustained in 1982 when he landed on his buttocks and struck his head on a step.  

In a December 2015 statement, the appellant asserted that his injury in January 1982 started persistent problems with his neck and lower back.  He asserted that private treatment records (some of which are no longer available) would show that his current neck and back disabilities were related to the January 1982 injuries.  

Because the appellant seeks to establish service connection for the claimed neck and low back disabilities based on his National Guard service, the threshold question is whether or not the service in question was "federalized" service, qualifying for VA compensation benefits.  

To the extent that the appellant alleges that he was in federalized service on January 16, 1982, when he sustained neck and low back injuries requiring treatment, the Board finds that the appellant's service personnel records show otherwise.  An NGB Form 438 indicates that the appellant served in the Illinois Air National Guard from November 1980 to October 1984, with no prior active federal service.  His DD Form 214 indicates that he served on ACDUTRA from February 2, 1981, to July 31, 1981.  An Air National Guard/US Air Force Reserve credit summary shows that on January 16-17, 1982the appellant was on paid inactive duty with the Illinois Air National Guard.  Additionally, a February 2008 response from the service department indicates that the appellant had no other active duty other than for training purposes.  Such evidence clearly shows that the January 16-17, 1982, neck and back injuries that are the basis for the appellant's claims of service connection occurred during non-federalized (and non-qualifying for VA compensation purposes) service in the Illinois Air National Guard.  

It is neither shown, nor alleged, that the appellant sustained a neck and/or back injury during his service from February 2, 1981, to July 31, 1981, his only verified period of federalized (and qualifying for VA compensation benefits) service.  As any January 1982 service is not shown to have been qualifying service for VA compensation benefits, the analysis does not need to proceed to whether or not the current neck and back disabilities are related to an event in January 1982.  Accordingly, the Board finds that the preponderance of the evidence is against these claims, and the appeals in these matters must be denied.  


ORDER

The appeal seeking service connection for a neck disability is denied.  

The appeal seeking service connection for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


